         Case 1:19-cv-02351-CBD Document 20 Filed 03/10/21 Page 1 of 18



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                  Southern Division

DARREL A.,                                       )
                                                 )
       Plaintiff,                                )
                                                 )
       v.                                        )          Civil Action No. CBD-19-2351
                                                 )
ANDREW SAUL,                                     )
                                                 )
       Commissioner,                             )
       Social Security Administration,           )
                                                 )
       Defendant.                                )

                                 MEMORANDUM OPINION

       Darrel A. (“Plaintiff”) brought this action under 42 U.S.C. § 405(g) seeking judicial

review of the final decision of the Commissioner of the Social Security Administration

(“Commissioner”). The Administrative Law Judge (“ALJ”) denied Plaintiff’s claim for

Disability Insurance Benefits (“DIB”) under Title II of the Social Security Act (“SSA”) and for

Supplemental Security Income Benefits (“SSI”) under Title XVI of the SSA. Before the Court

are Plaintiff’s Motion for Summary Judgment (“Plaintiff’s Motion”), ECF No. 14, Plaintiff’s

Alternative Motion for Remand, ECF No. 14, (“Plaintiff’s Alternative Motion”), and

Defendant’s Motion for Summary Judgment (“Defendant’s Motion”), ECF No. 18. The Court

has reviewed the motions, related memoranda, and the applicable law. No hearing is deemed

necessary. See Loc. R. 105.6 (D. Md.). For the reasons presented below, the Court hereby

DENIES Plaintiff’s Motion, DENIES Defendant’s Motion, GRANTS Plaintiff’s Alternative

Motion, and REMANDS the ALJ’s decision pursuant to the fourth sentence of 42 U.S.C. §

405(g) for further proceedings consistent with this opinion. A separate order will issue.




                                                1
           Case 1:19-cv-02351-CBD Document 20 Filed 03/10/21 Page 2 of 18



    I.        Procedural Background

          On November 17, 2014, Plaintiff filed for DIB and SSI under Titles II and XVI of the

SSA, alleging disability beginning June 1, 2014. 1 R. 12. Plaintiff alleged disability due to

seizures. R. 83, 92, 104, 114. Plaintiff’s claims were initially denied on February 1, 2016, and

upon reconsideration on June 7, 2016. R. 12. An administrative hearing was held on December

5, 2017. R. 12. On July 5, 2018, Plaintiff’s claims for DIB and SSI were denied. R. 27–28.

Plaintiff sought review by the Appeals Council, which concluded on June 18, 2019, that there

was no basis for granting the request for review. R. 1. Plaintiff subsequently filed an appeal

with this Court. ECF No. 1.

    II.       Standard of Review

          On appeal, the Court has the power to affirm, modify, or reverse the decision of the

ALJ “with or without remanding the cause for a rehearing.” 42 U.S.C. § 405(g) (2019).

The Court must affirm the ALJ’s decision if it is supported by substantial evidence and the

ALJ applied the correct law. Id. (“The findings of the Commissioner of Social Security as

to any fact, if supported by substantial evidence, shall be conclusive.”); see also Russell v.

Comm’r of Soc. Sec., 440 F. App’x 163, 164 (4th Cir. 2011) (citing Hays v. Sullivan, 907

F.2d 1453, 1456 (4th Cir. 1990)). “In other words, if the ALJ has done his or her job

correctly and supported the decision reached with substantial evidence, this Court cannot

overturn the decision, even if it would have reached a contrary result on the same evidence.”

Schoofield v. Barnhart, 220 F. Supp. 2d 512, 515 (D. Md. 2002). Substantial evidence is

“more than a mere scintilla.” Russell, 440 F. App’x at 164. “It means such relevant


1
  It appears Plaintiff filed a subsequent application for disability on March 9, 2015, alleging disability due to seizures
and arthritis. R. 73-80. Plaintiff’s claims were denied. Id. However, it does not appear that there were any
administrative appeals on this specific application, and the Social Security Administration, moved forward with the
initial application dated November 17, 2014.

                                                            2
         Case 1:19-cv-02351-CBD Document 20 Filed 03/10/21 Page 3 of 18



evidence as a reasonable mind might accept as adequate to support a conclusion.” Id.

(citing Richardson v. Perales, 402 U.S. 389, 401 (1971)); see also Hays, 907 F.2d at 1456

(quoting Laws v. Celebrezze, 368 F.2d 640, 642 (4th Cir. 1966)) (internal quotation marks

omitted) (“It consists of more than a mere scintilla of evidence but may be somewhat less

than a preponderance. If there is evidence to justify a refusal to direct a verdict were the

case before a jury, then there is substantial evidence.”).

       The Court does not review the evidence presented de novo, nor does the Court

“determine the weight of the evidence” or “substitute its judgment for that of the Secretary

if his decision is supported by substantial evidence.” Hays, 907 F.2d at 1456 (citations

omitted); see also Blalock v. Richardson, 483 F.2d 773, 775 (4th Cir. 1972) (“[T]he

language of § [405(g)] precludes a de novo judicial proceeding and requires that the court

uphold the Secretary’s decision even should the court disagree with such decision as long as

it is supported by ‘substantial evidence.’”). The ALJ, not the Court, has the responsibility to

make findings of fact and resolve evidentiary conflicts. Hays, 907 F.2d at 1456 (citations

omitted). If the ALJ’s factual finding, however, “was reached by means of an improper

standard or misapplication of the law,” then that finding is not binding on the Court.

Coffman v. Bowen, 829 F.2d 514, 517 (4th Cir. 1987) (citations omitted).

       The Commissioner shall find a person legally disabled under Title II and Title XVI if she

is unable “to do any substantial gainful activity by reason of any medically determinable physical

or mental impairment which can be expected to result in death or which has lasted or can be

expected to last for a continuous period of not less than 12 months.” 20 C.F.R. §§ 404.1505(a),

416.905(a) (2012). The Code of Federal Regulations outlines a five-step process (“Five-Step

Analysis”) that the Commissioner must follow to determine if a claimant meets this definition:



                                                  3
         Case 1:19-cv-02351-CBD Document 20 Filed 03/10/21 Page 4 of 18



   1) Determine whether the plaintiff is “doing substantial gainful activity.” 20 C.F.R.
      §§ 404.1520(a)(4)(i), 416.920(a)(4)(i)(2012). If he is doing such activity, he is
      not disabled. If he is not doing such activity, proceed to step two.

   2) Determine whether the plaintiff has a “severe medically determinable physical or
      mental impairment that meets the duration requirement in § [404.1509/416.909]
      or a combination of impairments that is severe and meets the duration
      requirement.” 20 C.F.R. §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii) (2012). If he
      does not have such impairment or combination of impairments, he is not disabled.
      If he does meet these requirements, proceed to step three.

   3) Determine whether the plaintiff has an impairment that “meets or equals one of
      [the C.F.R.’s] listings in appendix 1 of this subpart and meets the duration
      requirement.” 20 C.F.R. §§ 404.1520(a)(4)(iii), 416.920(a)(4)(iii) (2012). If he
      does have such impairment, he is disabled. If he does not, proceed to step four.

   4) Determine whether the plaintiff retains the “residual functional capacity” (“RFC”)
      to perform “past relevant work.” 20 C.F.R. §§ 404.1520(a)(4)(iv),
      416.920(a)(4)(iv) (2012). If he can perform such work, he is not disabled. If he
      cannot, proceed to step five.

   5) Determine whether the plaintiff can perform other work, considering his RFC,
      age, education, and work experience. 20 C.F.R. §§ 404.1520(a)(4)(v),
      416.920(a)(4)(v) (2012). If he can perform other work, he is not disabled. If he
      cannot, he is disabled.

Plaintiff has the burden to prove that he is disabled at steps one through four, and Commissioner

has the burden to prove that Plaintiff is not disabled at step five. Hunter v. Sullivan, 993 F.2d 31,

35 (4th Cir. 1992).

       The RFC is an assessment that represents the most a claimant can still do despite any

physical and mental limitations on a “regular and continuing basis.” 20 C.F.R. §§ 404.1545(b)-

(c), 416.945(b)-(c). In making this assessment, the ALJ “must consider all of the claimant’s

‘physical and mental impairments, severe and otherwise, and determine, on a function-by-

function basis, how they affect [the claimant’s] ability to work.’” Thomas v. Berryhill, 916 F.3d

307, 311 (4th Cir. 2019) (citing Monroe v. Colvin, 826 F.3d 176, 188 (4th Cir. 2016)); see also

20 C.F.R. §§ 404.1545(a), 416.945 (a). The ALJ must present a “narrative discussion describing



                                                 4
           Case 1:19-cv-02351-CBD Document 20 Filed 03/10/21 Page 5 of 18



how the evidence supports each conclusion, citing specific medical facts (e.g. laboratory

findings) and nonmedical evidence (e.g. daily activities, observations),” and must then “explain

how any material inconsistencies or ambiguities in the evidence in the case record were

considered and resolved.” See Thomas, 916 F.3d at 311; SSR 96-8p, 1996 WL 374184 at *7

(S.S.A. July 2, 1996). “Once the ALJ has completed the function-by-function analysis, the ALJ

can make a finding as to the claimant’s RFC.” Thomas, 916 F.3d at 311. “Ultimately, it is the

duty of the [ALJ] reviewing the case, and not the responsibility of the courts, to make findings of

fact and to resolve conflicts of evidence.” Hays, 907 F.2d at 1456 (citing King v. Califano, 599

F.2d 597, 599 (4th Cir. 1979)). “[R]emand may be appropriate . . . where an ALJ fails to assess

a claimant’s capacity to perform relevant functions, despite contradictory evidence in the record,

or where other inadequacies in the ALJ’s analysis frustrate meaningful review.” Mascio v.

Colvin, 780 F.3d 632, 636 (4th Cir. 2015) (citing Cichocki v. Astrue, 729 F.3d 172, 177 (2d Cir.

2013)).

  III.     Analysis

         The ALJ evaluated Plaintiff’s claim using the Five-Step Analysis. R. 14-27. At step one,

the ALJ determined that Plaintiff has not engaged in substantial gainful activity since June 1,

2014, the alleged onset date. R. 14. At step two, under 20 C.F.R. § 404.1520(c) and §

416.920(c), the ALJ determined that Plaintiff had the following severe impairments: cervical

radiculopathy, bilateral carpel tunnel syndrome, convulsions/seizure disorder, and asthma. Id.

The ALJ stated that the listed impairments were severe because they “significantly limit the

[Plaintiff’s] ability to perform basic work activities.” Id. At step three, the ALJ determined

Plaintiff “does not have an impairment or combination of impairments that meets or medically

equals the severity of one of the listed impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1



                                                 5
         Case 1:19-cv-02351-CBD Document 20 Filed 03/10/21 Page 6 of 18



(20 C.F.R. §§ 404.1520(d), 404.1525, 404.1526, 416.920(d), 416.925 and 416.926).” Id. at 14-

15. Before turning to step four, the ALJ determined that Plaintiff had the RFC to perform light

work as defined in 20 C.F.R. § 404.1567(b) and 416.967(b). The ALJ discerned that Plaintiff

had the following limitations:

      [Plaintiff] can frequently push, pull, and reach with the left upper extremity; frequently
      handle, finger, and feel with both upper extremities; occasionally climb ramps/stairs and
      balance; never climb ladders/ropes/scaffolds; and can never drive. [Plaintiff] can have no
      exposure to workplace hazards (e.g., unprotected heights and moving machinery) and
      occasional exposure to extreme heat/cold, humidity, odors, dust, gases, fumes, allergens,
      and pulmonary irritants. [Plaintiff] is limited to a low-stress job involving simple and
      routine tasks; no work involving production quotas or where the pace of productivity is
      dictated by an external source over which the individual has no control (e.g., assembly
      lines or conveyor belts); and no tandem tasks. [Plaintiff] can work for 2-hour intervals and
      then requires a 5-10 minute break.

R. 16. At step four, the ALJ determined Plaintiff is unable to perform any past relevant work. R.

26. At step five, with the benefit of a Vocational Expert (“VE”), the ALJ found that there are

jobs that exist in significant numbers in the national economy that Plaintiff can perform,

including: laundry classifier, router, and seconds handler. R. 27. The ALJ found that Plaintiff

has not been under a disability, as defined in the SSA. Id.

       On appeal, Plaintiff argues that the Court should reverse the final decision of the ALJ, or

in the alternative, remand the case to the Commissioner for further proceedings, alleging that

Defendant’s final decision is not supported by substantial evidence. Pl.’s Mem. in Supp. of Pl.’s

Mot. 4, ECF No. 14–1. Specifically, Plaintiff avers that 1) the ALJ erroneously assessed

Plaintiff’s RFC because she failed to properly evaluate whether Plaintiff’s impairments met or

equaled listing 1.04A, and 2) the ALJ set forth an inadequate hypothetical, affecting the ALJ’s

RFC determination. Id. at 9, 18. For the reasons set forth below, the Court REVERSES the

ALJ’s decision and REMANDS the matter for further proceedings.




                                                 6
         Case 1:19-cv-02351-CBD Document 20 Filed 03/10/21 Page 7 of 18



   A. The ALJ failed to properly evaluate Plaintiff’s impairments under the requirements
      of Listing 1.04A.

       Plaintiff argues that the ALJ failed to properly evaluate his impairments under Listing

1.04A because the ALJ failed to explain the reasons for determining that his conditions did not

meet or equal a Listing. Id. at 9–10. Plaintiff contends that the ALJ provided an inaccurate and

cursory analysis of Listing 1.04A. Id. at 10. Plaintiff avers that the only basis for the ALJ’s

step-three denial of Listing 1.04A, is directly impeached by the ALJ’s step-two conclusion,

wherein she found “cervical radiculopathy, to be a medically determinable, severe impairment.

Id. at 15. Specifically, Plaintiff alleges that “at step two of the sequential evaluation, the ALJ

found ‘cervical radiculopathy,’ to be a medically determinable, severe impairment.

[Additionally] at step-three, the ALJ determined that the record contained ample evidence to

warrant full consideration of Listing 1.04A. However, the ALJ concluded that Plaintiff did not

meet or medically equal the requirements of Listing 1.04A solely because he had not established

evidence of ‘cervical radiculopathy.’” Id. at. 13–14. Plaintiff contends that remand is warranted,

because the only reason the ALJ found that Plaintiff did not meet Listing 1.04A is contradictory

to her step-two analysis. Id. at 14–15. Defendant counters that Plaintiff failed to show that he

meets all the requirements of Listing 1.04A. Def.’s Mem. in Supp. of Def.’s Mot. 4, ECF No.

18–1. This Court agrees with Plaintiff.

       At step three of the ALJ’s Five-Step Analysis, the ALJ must assess a claimant’s

impairments or combination of impairments and determine whether they are of a severity to meet

or medically equal the criteria of an impairment listed in 20 C.F.R. Pt. 404, Subpt. P, App. 1 (20

C.F.R. §§ 404.1520(d), 404.1525, and 404.1526). Listing 1.04A is the regulation that

“identif[ies] disorders of the spine that merit a conclusive presumption of disability and an award

of benefits.” Radford v. Colvin, 734 F.3d 288, 290 (4th Cir. 2013). According to the regulation,

                                                  7
         Case 1:19-cv-02351-CBD Document 20 Filed 03/10/21 Page 8 of 18



an individual must have a “[d]isorder the spine . . . resulting in compromise of a nerve root . . . or

the spinal cord.” 20 C.F.R. Pt. 404, Subpt. P, App. 1 § 1.04A; Taylor v. Colvin, No. CV ADC-

15-2204, 2016 WL 3190637, at *6 (D. Md. June 6, 2016).

        In addition, the claimant must meet one of the following sets of criteria:

       A. Evidence of nerve root compression characterized by neuro-anatomic distribution of
       pain, limitation of motion of the spine, motor loss (atrophy with associated muscle
       weakness or muscle weakness) accompanied by sensory or reflex loss and, if there is
       involvement of the lower back, positive straight-leg raising test (sitting and supine); or
       B. Spinal arachnoiditis, confirmed by an operative note or pathology report of
       tissue biopsy, or by appropriate medically acceptable imaging, manifested by
       severe burning or painful dysesthesia, resulting in the need for changes in position
       or posture more than once every 2 hours; or

       C. Lumbar spinal stenosis resulting in pseudoclaudication, established by findings
       on appropriate medically acceptable imaging, manifested by chronic nonradicular
       pain and weakness, and resulting in inability to ambulate effectively, as defined in
       1.00B2b.


Id. “The burden of proof is on [Plaintiff] to show that [he] meets all of the specified medical

criteria.” Hepding v. Comm’r, Soc. Sec. Admin., No. ADC-17-3697, 2018 WL 6172497, at *6

(D. Md. Nov. 11, 2018) (citing Sullivan v. Zebley, 493 U.S. 521, 530 (1990)). In addition to

showing the presence of each symptom, Plaintiff must show that he “has suffered or can be

expected to suffer from nerve root compression continuously for at least 12 months.” Radford,

734 F.3d at 294. A claimant need not show the symptoms were present “simultaneously,” in

close proximity to one another, or even uninterrupted; rather, they may be intermittent and a

claimant may “prove a chronic condition by showing that he experienced the symptoms ‘over a

period of time,’ as evidenced by ‘a record of ongoing management and evaluation.’” Id.

(citations omitted).




                                                  8
         Case 1:19-cv-02351-CBD Document 20 Filed 03/10/21 Page 9 of 18



       At step-three of the ALJ’s Five-Step Analysis, the ALJ is also required to “… identify the

relevant listings and compare each of the criteria to the evidence of the claimant’s symptoms

when there is ‘ample evidence in the record to support a determination’ that the claimant’s

impairments meet or equal a listing.” Combest v. Comm’r., Soc. Sec. Admin., No. SAG-15-1098,

2016 WL 3512135, at *2 (D. Md. June 22, 2016) (citing Cooks v. Heckler, 783 F.2d 1168, 1172–

73 (4th Cir. 1986)). “Remand is not warranted ‘in circumstances where it is clear from the

record which listing or listings . . . were considered,’ and the court can still ‘readily determine

whether there was substantial evidence to support the ALJ’s Step Three conclusion.’” Id. (citing

Schoofield, 220 F. Supp. 2d at 522). However, “[r]emand is appropriate where the ‘ALJ’s

opinion failed to apply the requirements of the listings to the medical record.’” Hepding, 2018

WL 6172497, at *6 (citing Radford, 734 F.3d at 292). If an ALJ fails to specifically apply the

pertinent legal requirements to the record evidence, the court is unable to conduct meaningful

review. Letitia L. v. Comm’r., Soc. Sec. Admin., No. DLB-18-3982, 2019 WL 7370355, at *3

(D. Md. Dec. 31, 2019) (citing Fox v. Colvin, 632 F. App’x 750, 755 (4th Cir. 2015)).

       The ALJ’s analysis of Listing 1.04 is as follows:

           Specific attention was paid to section 1.04 of the medical listings for the
           musculoskeletal system. The evidence of record does not establish (A) evidence of
           nerve root compression characterized by neuro-anatomic distribution of pain,
           limitation of motion of the spine, motor loss (atrophy with associated muscle
           weakness or muscle weakness) accompanied by sensory or reflex loss, and if there is
           involvement of the lower back, positive straight-leg raising test (sitting and supine);
           or (B) spinal arachnoiditis, confirmed by an operative note or pathology report of
           tissue biopsy, or by appropriate medically acceptable imaging, manifested by severe
           burning or painful dysesthesia, resulting in the need for changes in position or posture
           more than once every 2 hours; or (C) lumbar spinal stenosis resulting in
           pseudoclaudication, established by findings on appropriate medically acceptable
           imaging, manifested by chronic nonradicular pain and weakness, and resulting in
           inability to ambulate effectively, as defined in 1.00B2b. There are no spine x-rays or
           MRI tests in the record to establish of nerve root compression, spinal arachnoiditis, or
           lumbar spine stenosis that resulted in pseudoclaudication. Further, his December 2014



                                                  9
          Case 1:19-cv-02351-CBD Document 20 Filed 03/10/21 Page 10 of 18



             upper extremity EMG/nerve conduction study confirmed no evidence of cervical
             radiculopathy.

R. 15 (internal citations omitted). As explained infra, the ALJ’s cursory analysis does not abide

by the legal requirements of the listings, hindering the Court’s ability to conduct meaningful

review.

          1. The ALJ erred because in step two, she concluded that Plaintiff suffers from the
             severe impairments of cervical radiculopathy, but then contradicted herself in
             step three by concluding there was no evidence of nerve root compression.

          Radiculopathy is defined as: “Irritation of or injury to a nerve root (as from being

compressed) that typically causes pain, numbness, or weakness in the part of the body which is

supplied with nerves from that root.” Jeanette D. v. Saul, No. CV CBD-18-2664, 2020 WL

1043264, at *5 (D. Md. Mar. 3, 2020) (citing Taylor, 2016 WL 3190637, at *7, n.2 (citing

Radiculopathy, Merriam-Webster Collegiate Dictionary, (11th ed. 2003))); See also Walker v.

Colvin, No. CBD-15-2293, 2016 WL 8669936, at *4 (D. Md. July 15, 2016) (stating that

radiculopathy is defined as compression of the nerve root) (citing Radiculopathy, Gale

Encyclopedia of Medicine (2008)). “[R]adiculopathy is a disease of the nerve roots” and

“[n]erve root compression is a form of radiculopathy.” See Hays, 907 F.2d at 1457 nn.4–5;

Helene C. v. Comm’r Soc. Sec. Admin., No. DLB-18-2938, 2019 WL 7370353, at *3 (D. Md.

Dec. 31, 2019) (citing Walker, 2016 WL 8669936, at *4); Jeffery L.B. v. Berryhill, No. TMD-17-

2393, 2019 WL 556842, at *4 (D. Md. Feb. 2, 2019); Edna Faye H. v. Saul, No. TMD-18-581,

2019 WL 4643797, at *5 (D. Md. Sept. 24, 2019).

          Additionally, as the Court established in Jeanette D. v. Saul, there are multiple medical

sources that define radiculopathy as nerve root compression. Jeanette D., 2020 WL 1043264, at

*5; See Dani J. Tennenhouse, 2 Attorneys Medical Deskbook Types of Pain § 26:8, Westlaw

(database updated October 2020) (listing radiculopathy and nerve root compression

                                                   10
        Case 1:19-cv-02351-CBD Document 20 Filed 03/10/21 Page 11 of 18



synonymously); Johns Hopkins Medicine, Health: Radiculopathy, https://www.hopskinsmedi-

cine.org-/health/conditions-and-diseases/radiculopathy (last visited Feb. 9, 2021) (“Cervical

radiculopathy describes a compressed nerve root in the neck”); American Academy of

Orthopaedic Surgeons, Cervical Radiculopathy (Pinched Nerve),

https://orthoinfo.aaos.org/en/diseases-conditions/cervical-radiculopathy-pinched-nerve (last

visited Feb. 9, 2021) (“Cervical radiculopathy, commonly called a “pinched nerve” occurs when

a nerve in the neck is compressed or irritated . . .”).

        As Plaintiff notes, the Court considered this issue in Walker v. Colvin. Pl.’s Mem. in

Supp. of Pl.’s Mot. 15. Walker, 2016 WL 8669936. In that case, the plaintiff argued that “since

the ALJ found that the plaintiff suffered from radiculopathy at step two, he should meet a Listing

at step three because the definition of radiculopathy is nerve root compression.” Id. at *4. This

Court found persuasive the plaintiff’s argument in Walker and remanded the case to the ALJ,

finding that “the ALJ improperly decided this issue given that at step two, the ALJ concluded

that one of [the plaintiff's] severe impairments was radiculopathy or nerve root compression.”

Id.

        Here, the ALJ acknowledged Plaintiff’s diagnosis of cervical radiculopathy and

considered it a severe impairment at step two of the Five-Step Analysis. R. 14. However, the

ALJ in step three, determined that Plaintiff did not meet the requirements for Listing 1.04A

because the record did not establish evidence of cervical radiculopathy or nerve root

compression. Id. at 14-15.

        First, this Court finds that the ALJ directly contradicted herself by finding in step two of

the Five-Step Analysis that Plaintiff suffered from cervical radiculopathy, but then in step three,

stating that evidence showed no evidence of cervical radiculopathy. The ALJ also contradicted



                                                   11
          Case 1:19-cv-02351-CBD Document 20 Filed 03/10/21 Page 12 of 18



herself, by finding in step two that Plaintiff suffered from cervical radiculopathy, but then in step

three, indicating that there was no evidence of nerve root compression. Id. As mentioned above,

this Court and medical sources, have deemed cervical radiculopathy as synonymous to nerve root

compression. This renders the ALJ’s explanation inaccurate and void.

       Accordingly, the ALJ’s contradiction in step two and step three, and the ALJ’s error

regarding whether cervical radiculopathy is synonymous to nerve root compression, requires

remand.

       2. The ALJ failed to explain whether each element of Listing 1.04, was met, and the
          ALJ failed to support her decision on whether Plaintiff met Listing 1.04 with
          substantial evidence from the record.

       Plaintiff argues that the “ALJ’s reliance on x-rays, MRI tests, and EMG nerve conduction

studies . . . is contrary to applicable law.” Pl.’s Mem. in Supp. of Pl.’s Mot. 16. Plaintiff alleges

that, “Listing 1.04 does not require Plaintiff’s nerve root compression . . . to be confirmed by

medically acceptable imaging, such as x-rays, MRI tests, or EMG/nerve conduction studies.” Id.

This Court agrees.

       As previously mentioned above, to meet Listing 1.04A, Plaintiff must show:

               Evidence of nerve root compression characterized by neuro-anatomic distribution
               of pain, limitation of motion of the spine, motor loss (atrophy with associated
               muscle weakness or muscle weakness) accompanied by sensory or reflex loss and,
               if there is involvement of the lower back, positive straight-leg raising test (sitting
               and supine).

20 C.F.R. Pt. 404, Subpt. P, App. 1 § 1.04A. As Plaintiff contends, Listing 1.04A, does not

require any acceptable imaging, such as x-rays, MRI tests, or EMG/nerve conduction studies.

Id.; Pl.’s Mem. in Supp. of Pl.’s Mot. 16. However, Listing 1.04B, requires “. . . an operative

note or pathology report of tissue biopsy, or by appropriate medically acceptable imaging” and




                                                 12
        Case 1:19-cv-02351-CBD Document 20 Filed 03/10/21 Page 13 of 18



Listing 1.04C requires “. . . findings on appropriate medically acceptable imaging.” 20 C.F.R.

Pt. 404, Subpt. P, App. 1 § 1.04.

       Here, the ALJ determined that Plaintiff did not meet Listing 1.04, concluding that “there

are no spine x-rays or MRI tests in the record to establish evidence of nerve root compression,

spinal arachnoiditis, or lumbar spine stenosis that resulted in pseudoclaudication.” R. 15. The

Court finds this reasoning insufficient for meaningful review. For the court to engage in

substantial evidence review, the court must have a “record of the basis for the ALJ’s ruling.”

Radford, 734 F.3d at 295. “The record should include a discussion of which evidence the ALJ

found credible and why . . .” Id. The ALJ in this case did not support her finding with any

evidence from the record. The ALJ failed to specify why each element of Listing 1.04, was not

met. The ALJ should have explained specifically why Listing 1.04A was not met, with evidence

from the record. The ALJ concluded that “there are no spine x-rays or MRI tests in the record to

establish evidence of nerve root compression, spinal arachnoiditis, or lumbar spine stenosis that

resulted in pseudoclaudication,” however, that conclusion appears to address Listing 1.04B and

1.04C. Essentially, the Court is left to speculate which element in Listing 1.04 the ALJ’s

analysis applies to. “It is not the Court's role on judicial review to speculate as to how the ALJ

applied the law to its findings or to hypothesize the ALJ's justifications that would perhaps find

support in the record.” Jeanette D, 2020 WL 1043264, at *6 (citing Fox, 632 F. App'x at 755).

Further, “[i]f the reviewing court has no way of evaluating the basis for the ALJ's decision, then

the proper course, except in rare circumstances, is to remand to the agency for additional

investigation or explanation.” Radford, 734 F.3d at 295 (citing Florida Power & Light Co. v.

Lorion, 470 U.S. 729, 744, 105 S.Ct. 1598, 84 L.Ed.2d 643 (1985)). For the above-mentioned

reasons, remand is appropriate.



                                                 13
        Case 1:19-cv-02351-CBD Document 20 Filed 03/10/21 Page 14 of 18



       On remand, the ALJ is instructed to reassess the evidence in the record, under the

standard articulated in Radford. Further, the ALJ should specifically identify each element of

Listing 1.04, as well as any other listing that the record implicates, and articulate which evidence

in the record supports her finding, for each element of the pertinent listings, so that a reviewing

court can conduct meaningful review.

   B. The ALJ erred by not defining the term “production quotas” in the hypothetical
      question posed to the VE.

       Plaintiff asserts that “the ALJ fail[ed] to define a limitation she posed to the vocational

expert and subsequently included in her RFC.” Pl.’s Mem. in Supp. of Pl.’s Mot. 18.

Specifically, Plaintiff alleges that the hypothetical posed to the VE and corresponding RFC,

contained a limitation, precluding “production quotas,” which is not defined by Social Security

Regulations nor the Dictionary of Occupational Titles. Id. Thus, without defining “production-

quotas,” the VE could not have been aware of the specific limitation contemplated by the ALJ.

Id. Defendant counters that the Thomas and Perry courts do not address the limitation in

question, “no work involving production quotas . . .” Def.’s Mem. in Supp. of Def.’s Mot. 6-7.

The Court is unpersuaded by Defendant’s argument that the case law does not specifically

address the undefined term “production quotas.”

       The Commissioner employs a VE to offer evidence on whether a claimant possesses the

RFC to meet the demands of past relevant work or adjust to other existing work. 20 C.F.R. §§

404.1560(b)-(c), 416.960(b)-(c) (2011). The VE may respond to a hypothetical about a person

“with the physical and mental limitations imposed by the claimant's medical impairment(s).” 20

C.F.R. §§ 404.1560(b)(2), 416.960(b)(2). “In order for a vocational expert's opinion to be

relevant or helpful, it must be based upon a consideration of all other evidence in the record, and

it must be in response to proper hypothetical questions which fairly set out all of [a] claimant's

                                                 14
        Case 1:19-cv-02351-CBD Document 20 Filed 03/10/21 Page 15 of 18



impairments.” Hines v. Barnhart, 453 F.3d 559, 566 (4th Cir. 2006) (quoting Walker v. Bowen,

889 F.2d 47, 50 (4th Cir. 1989)). A hypothetical question is “unimpeachable if it adequately

reflects a residual functional capacity for which the ALJ had sufficient evidence.” Fisher v.

Barnhart, 181 F. App'x 359, 364 (4th Cir. 2006) (quoting Johnson v. Barnhart, 434 F.3d 650,

659 (4th Cir. 2005)) (internal quotation marks omitted). The ALJ is afforded substantial leeway

in the formulation of hypothetical questions. France v. Apfel, 87 F. Supp. 2d 484, 490 (D. Md.

2000) (citing Koonce v. Apfel, No. 98–1144, 1999 WL 7864, at *5 (4th Cir. Jan.11, 1999)).

        Thus, a proper RFC analysis has three components: (1) evidence, (2) logical

explanation, and (3) conclusion. Thomas, 916 F.3d at 312. The second component, the ALJ's

logical explanation, is just as important as the other two. Id. Indeed, our precedent makes clear

that meaningful review is frustrated when an ALJ goes straight from listing evidence to stating a

conclusion. Id. (citing Woods v. Berryhill, 888 F.3d 686, 694 (4th Cir. 2018)).

        Plaintiff points to the Court’s opinion in Thomas, where the Court found that the use of

the terms “production rate or demand pace,” was a basis for remand, as the ALJ did not define

the terms “production rate pace or demand pace.” Id. The Court in Thomas explained that:

       [T]he ALJ stated Thomas could not perform work, requiring a production rate or demand
       pace, [and thusly the ALJ] did not give us enough information to understand what those
       terms mean. Id. [Further], [t]hat makes it difficult, if not impossible, for us to assess
       whether their inclusion in Thomas's RFC is supported by substantial evidence.

Id. See Perry v. Berryhill, 765 F. App'x 869, 872 (4th Cir. 2019) (finding that the ALJ's use of

the term “non-production oriented work setting,” which is not defined by the regulations or case

law or otherwise self-explanatory, prevented meaningful review because the reviewing court

could not determine what the ALJ meant by the term or whether there was a “logical bridge”

between the evidence in the record and the ALJ's inclusion of the limitation).




                                                15
          Case 1:19-cv-02351-CBD Document 20 Filed 03/10/21 Page 16 of 18



         There are other cases in which this district found that the ALJ’s use of an undefined term

prevented meaningful review. See Travis X. C. v. Saul, No. GJH-18-1210, 2019 WL 4597897, at

*5 (D. Md. Sept. 20, 2019) (where the Court found that the ALJ’s use of the undefined term

“production rate pace” was an “inadequate explanation of his assessment of Plaintiff's RFC.”);

Victoria R. v. Comm'r, Soc. Sec. Admin., No. CV DLB-19-1752, 2020 WL 1929719, at *2 (D.

Md. Apr. 21, 2020) (where the Court found that “the term ‘production rate pace’ is similar to the

terms ‘production rate’ and ‘demand pace’ that the Fourth Circuit found frustrated appellate

review in Thomas.”); Jeffrey H. v. Saul, No. CV TJS-20-0050, 2020 WL 6685282, at *2 (D. Md.

Nov. 12, 2020) (where the Court found that, “[t]he ALJ [did] not define the term ‘production

rate pace’ and the Court is uncertain what the ALJ meant by this term.”); Mona S. v. Saul, No.

8:19-CV-00990-GLS, 2020 WL 3440130, at *3 (D. Md. June 23, 2020) (where the Court found

that the ALJ’s failure to define the phrase “no production rate for pace of work” meant that

“Plaintiff's RFC assessment [could not] be meaningfully reviewed.”); Dawn G. v. Saul, No. CV

TJS-18-3426, 2020 WL 93950, at *2 (D. Md. Jan. 8, 2020) (where the Court found that “the ALJ

committed the same error as in Thomas,” by administering a hypothetical with the undefined

term “production rate pace.”); Keith B. v. Saul, No. 1:19-CV-00803-GLS, 2020 WL 3439261, at

*3 (D. Md. June 23, 2020) (where the Court agreed with Plaintiff’s argument that “‘production

pace’ work is not defined by Social Security Regulations nor the Dictionary of Occupational

Titles, and is not a phrase that has a common meaning. Thus, the absence of a definition led the
                                                                                                2
VE to consider a flawed hypothetical and to reach an erroneous conclusion.”).

         Here, the ALJ posed this hypothetical to the VE.

                  …[Plaintiff] is limited to a low-stress job involving simple and routine tasks; no
                  work involving production quotas or where the pace of productivity is dictated by

2
 There are several cases in this District where the Court has remanded the case to the ALJ, for failing to define an
undefined term. This Court has referenced some recent cases as examples.

                                                          16
        Case 1:19-cv-02351-CBD Document 20 Filed 03/10/21 Page 17 of 18



               an external source over which the individual has no control (e.g., assembly lines
               or conveyor belts); and no tandem tasks. [Plaintiff] can work for 2-hour intervals
               and then requires a 5-10 minute break.

R 17. The ALJ in this case, as the cases mentioned above, failed to define “production quotas.”

The use of the term “production quotas” is ambiguous, and it is unclear what the ALJ meant by

that term. After the ALJ states, “no work involving production quotas” in the RFC posed to the

VE, the ALJ then states “or where the pace of productivity is dictated by an external source over

which the individual has no control (e.g., assembly lines or conveyor belts).” Although the

limitation described by the ALJ, “or where the pace of productivity is dictated by an external

source over which the individual has no control (e.g., assembly lines or conveyor belts),” could

be confusing, the ALJ included a definition for the limitation “where the pace of productivity is

dictated by an external source over which the individual has no control” immediately thereafter,

by stating “(e.g., assembly lines or conveyor belts).” Teresa B. v. Comm’r, Soc. Sec. Admin., No.

SAG-18-2280, 2019 WL 2503502, at *2 (D. Md. June 17, 2019) (“the ALJ provided a clear

explanation of the ‘production-rate pace’ limitation. Considering the ALJ's explanation, the RFC

adequately accounted for Plaintiff's limitation in concentration, persistence, or pace.”).

However, that is not the case with the term “production quotas.” There was no explanation

immediately thereafter, nor an explanation to what the ALJ meant by this term, to the VE. The

Court here is left to speculate, whether the ALJ’s RFC was supported by substantial evidence.

       Defendant contends that the Thomas and Perry courts do not address the limitation in

question, “no work involving production quotas.” Def.’s Mem. in Supp. of Def.’s Mot. 6–7. As

mentioned above, the Court finds Defendant’s argument without merit. The Thomas court ruled

that by using the terms “‘production rate or demand pace,’ the ALJ did not give [the Court]

enough information to understand what those terms mean[t].” Thomas, 916 F.3d at 312. The



                                                 17
        Case 1:19-cv-02351-CBD Document 20 Filed 03/10/21 Page 18 of 18



Court explained that it made it difficult, “if not impossible, for [the Court] to assess whether their

inclusion in Thomas's RFC is supported by substantial evidence.” Similarly, the Court finds that

by using the term “production quotas,” it is difficult to ascertain whether the ALJ’s RFC is

supported by substantial evidence. The issue in this case is the undefined term. Regardless of

what term or phrase the ALJ uses, if it is not defined in the DOT, explained in the RFC

hypothetical, or explained to the VE, the Court is left to speculate what the ALJ means and in

those cases, remand is necessary.

     Accordingly, this case is remanded. On remand, the Court shall provide a proper definition

of the term “production quotas.”

  IV.    Conclusion

        Based on the foregoing, the Court hereby DENIES Plaintiff’s Motion, DENIES

Commissioner’s Motion, GRANTS Plaintiff’s Alternative Motion and REMANDS this matter

for further proceedings.



March 10, 2021                                                                /s/
                                                              Charles B. Day
                                                              United States Magistrate Judge


CBD/pjkm




                                                 18
